!323-/¥
CCA #      13-13-00170- CR                        OFFENSE:   Aggravated Assault

           JOSE ANGEL ACOSTA A/K/A JOE ANGEL
           ACOSTA v. THE STATE OF TEXAS      >"   COUNTY:     Nueces
STYLE:

                                                                                          MOTION
TRIAL COURT:             28th District Court
                         12-CR-0279-A (SI)            FOR REHEARING IS:
TRIAL COURT #:
                         Hon. Nanette Hasette          DATE: September 4, 2014
TRIAL COURT JUDGE:
                                                       IUDGE: Gina M. Benavides
niSPOSITlON: AFFIRMED

DATE:        -'-"•
JUSTICE:                              PC

PUBLISH:                            DNP:


                                                      SUPP CLK RECORD.
CLK RECORD:
                                                       SUPP RPT RECORD
RPT RECORD:
                                                      SUPP BR
STATE BR:
                                                        PRO SE BR
APP BR:




                               IN THE COURT OF CRIMINAL APPEALS

                                                      CCA #


           PfcOSE                 Petition               Disposition:

 FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                        JUDGE:.
                                                                                        PC:
 DATE:          03-/OllZOIf                              SIGNED:.
                                                                                       DNP:
 JUDGE:                 I4jAjA#~
                     &4 U                               PUBLISH:




                      MOTION FOR REHEARING IN            MOTION FOR STAY OF MANDATE IS:
                                                                                  ON
  CCAIS:.                   ON
                                                         JUDGE:
  JUDGE: